UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7221



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAWLE ANTHONY COLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Chief District
Judge. (CR-98-1126; CA-04-21858-JFA)


Submitted: December 22, 2005              Decided:   December 30, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rawle Anthony Cole, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Rawle Anthony Cole seeks to appeal from the district

court’s orders denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000), and granting in part and denying in part his motion

for reconsideration.            The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not   issue    absent    “a   substantial    showing     of   the   denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that     the    district    court’s       assessment     of    his

constitutional     claims       is   debatable     or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Cole has not made the

requisite     showing.        Accordingly,    we    deny      a   certificate       of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        DISMISSED